Citation Nr: 0501420	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, Type I.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1969 to February 1972 and from December 1974 to 
October 1975, including service in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was timely received in December 2003.  In 
June 2004, the veteran testified at a Board hearing at the 
RO.  

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is coronary artery disease otherwise related to such 
service, including as due to herbicide exposure.

2.  A June 1987 rating decision denied a claim of entitlement 
to service connection for diabetes mellitus; although the 
veteran filed a notice of disagreement, he did not file a 
substantive appeal on this issue in response to a statement 
of the case issued by the RO.  

3.  In June 2002, the veteran requested that his claim of 
service connection for diabetes mellitus be reopened. 

4.  Evidence received since the June 1987 rating decision is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the veteran's diabetes mellitus 
was incurred in or aggravated by service, or is otherwise 
related to service; when considered alone or together with 
all of the evidence, both old and new, it does not raise a 
reasonable possibility of substantiating the claim.  

5.  A March 1988 Board decision denied a claim of entitlement 
to service connection for a back disorder.  

6.  In June 2002, the veteran requested that his claim of 
service connection for a back disorder be reopened. 

7.  Certain evidence received since the March 1988 Board 
decision, considered alone or together with all of the 
evidence, both old and new, raises a reasonable possibility 
of substantiating the claim of service connection for low 
back disability.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1133, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The June 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  The evidence received since the RO denied service 
connection for diabetes mellitus in June 1987, is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

4.  The March 1988 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

5.  Certain evidence received since the March 1988 Board 
decision is new and material, and the veteran's claim of 
entitlement to service connection for low back disorder has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a July 2002 VCAA letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board also finds that the July 2002 VCAA 
letter implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Although the veteran's representative in the December 2004 
brief claimed that the veteran was not provided adequate VCAA 
notice, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in a July 2002 letter, which was prior to the 
September 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and private medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.
 
Analysis

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease and diabetes, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for coronary artery disease

Service records demonstrate that the veteran did serve in 
Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).  However, coronary artery 
disease is not among the enumerated disabilities for which a 
presumption of service connection is warranted.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Although the veteran's September 1975 report of medical 
history upon separation from service indicated that he had 
pain or pressure in his chest, he denied heart trouble, and 
his heart was clinically evaluated as normal at that time.  
Moreover, at the time of a prior examination in December 
1974, the veteran denied heart trouble and his heart was 
clinically evaluated as normal.  There is nothing in the 
service medical records to suggest that coronary artery 
disease was manifested during service.  

Post service medical records do not reference heart disease 
for a number of years.  In fact, at the time of a VA 
examination in May 1987, the veteran's cardiovascular system 
was described as normal.  In his June 2002 claim, the veteran 
indicated that his heart disorder began in 1998.  The record 
is replete with post-service medical evidence indicating 
treatment for a heart disorder.  Private medical records from 
November 1998 to September 2001 indicated the veteran was 
treated for coronary artery disease and status post bypass 
surgery.  The evidence showed that the veteran was status 
post LAD angioplasty for atypical angina in November 1998.  
In February 1999 he had angioplasty/rotablator treatment for 
stenosis.  In May 1999 the veteran underwent left internal 
mammary artery bypass graft to the left anterior descending 
and temporary cardiopulmonary bypass.  In April 2001, the 
veteran's diagnoses included the following: chest pain, rule 
out myocardial infarction, rule out unstable angina, history 
of coronary artery disease with bypass surgery in 1998, 
history of stress test approximately 6 months prior to 
admission, history of diabetes and hyperlipidemia and 
coronary artery disease risk factors.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
coronary artery disease was manifested during service or for 
many years thereafter.  Moreover, there is no competent 
evidence suggesting any relationship to exposure to 
herbicides.  As previously noted, this disorder is not listed 
as a presumptive disorder for exposure to herbicide agents.   

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

New and Material Evidence

For reasons explained later in this decision, the claims of 
service connection for diabetes mellitus, Type I, and for low 
back disability are both the subject of prior final 
decisions.  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

The requests to reopen the diabetes  mellitus, Type I, claim 
and the low back claim were received in June 2002.  
Therefore, for purposes of this appeal, material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, Type I.

In a June 1987 rating decision, the veteran's claim for 
service connection for diabetes mellitus, Type I was denied.  
The veteran was notified of that determination and informed 
of appellate rights and procedures that same month.  A notice 
of disagreement was received in August 1987, and the RO 
issued a statement of the case in September 1987.  However, a 
subsequently received substantive appeal addressed another 
issue arising out of the June 1987 decision, not the diabetes 
issue.  In other words, a timely substantive appeal as to the 
diabetes issue was not received.  Therefore, the June 1987 
rating decision became final to the extent that it pertained 
to the diabetes mellitus, Type I, claim.  38 U.S.C.A. 
§ 7105(c).  

Evidence at the time of the June 1987 rating decision 
included the following: 

Service medical records are negative for diabetes.  A March 
1987 VA hospital record showed the veteran had a history of 
insulin dependent diabetes mellitus.  A May 1987 VA 
examination indicated that the veteran had a history of 
diabetes mellitus, Type I, which he was diagnosed with in 
1978.  A June 1987 VA examination showed the veteran's Type I 
diabetes mellitus was diagnosed in 1976.  

Evidence since the June 1987 rating decision included the 
following:

Private medical records from the 1990s to 2001 indicated the 
veteran was treated for diabetes, was positive for diabetic 
retinopathy and diabetic neuropathy of the toes.  The records 
showed the veteran had a 20 history of insulin dependent 
diabetes managed with an insulin pump.  A September 1991 
record indicated the veteran was a diabetic since 1976.  
March 2001 private medical records revealed the veteran was 
hospitalized for diabetes.  The discharge diagnosis was Type 
I diabetes, uncontrolled on a pump, improved by discharge.  

The medical evidence received since the June 1987 rating 
decision is new, but it is not material.  The medical 
evidence shows that the veteran has been treated for diabetes 
mellitus, however there is no evidence relating the veteran's 
diabetes to service.  Although the September 1991 private 
record, discussed above, indicated that the veteran has been 
a diabetic since 1976 (which would have been within his first 
year since discharge from service), this appears to be 
history as reported by the veteran, both in 1991 and during 
the June 1987 VA examination which was of record prior to the 
June 1987 rating decision, and thus does not constitute new 
and material evidence.  A mere history recorded by a medical 
examiner, without an independent basis based on review of 
actual medical records, does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is still no competent medical evidence showing any link 
between the veteran's diabetes and his active duty service.  

In summary, the veteran has provided no new and material 
evidence that his current diabetes mellitus was incurred in 
service or is otherwise related to service.  Evidence 
received subsequent to the RO's June 1987 rating decision is 
cumulative or redundant and does not, either by itself or in 
connection with other evidence of record, raise a reasonable 
possibility of substantiating the service connection claim 
for diabetes mellitus, Type I.  As such, the evidence 
received subsequent to the RO's June 1987 rating decision is 
not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, Type I.  38 U.S.C.A. § 5108.

The Board acknowledges that regulations pertaining to 
presumptive service connection based on exposure to herbicide 
agents do list diabetes mellitus, Type II.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  However, all of the medical 
evidence, both prior to and subsequent to the 1987 rating 
decision, shows that the veteran suffers from Type I 
diabetes.  Therefore, the presumption is not applicable in 
the veteran's case.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disorder.

In a March 1988 Board decision, the veteran's claim for 
service connection for a back disorder was denied.  However, 
the veteran did not appeal the Board decision.  The March 
1988 Board decision therefore became final.  38 U.S.C.A. 
§ 7104 (West 2002).

The Board decision to deny the veteran's claim for service 
connection for a back disorder was essentially based on the 
finding that the veteran was treated in service for acute and 
transitory back strain which resolved without residual 
disability and that the veteran's spina bifida occulta was a 
congenital disorder which did not increase in severity during 
service.  The Board also found that a chronic acquired back 
disorder was not shown during service and was first 
manifested many years after separation from service.  

Evidence at the time of the March 1988 Board decision 
included the following:

Service medical records showing the veteran was treated for 
back pain.  A January 1987 VA medical record indicated that 
the veteran was treated for low back pain.  The diagnosis was 
herniated nucleus pulposus left L5-S1.  A March 1987 VA 
hospital record revealed that the veteran has complained of 
lower extremity and back pain since October 1986.  Myelogram 
and Ct scan showed a herniated nucleus pulposus on the left 
and showed the veteran underwent a left L5-S1 laminectomy for 
disc excision.  A May 1987 VA examination in presenting the 
veteran's medical history showed that the veteran had injured 
his back in 1970 in Vietnam and continued to have back pain.  
In February 1987 he had surgery for herniated intervetebral 
disc of L5-S1.  The diagnosis was history of postoperative 
herniated intervertebral disc L5-S1 with persistent symptoms.  

Evidence received since the March 1988 Board decision 
included a September 2003 private medical opinion from Dr. 
K.J.R.  The doctor indicated that during service, when the 
veteran was 19 or 20 years old, he strained his back and 
subsequently always has had little back pain.  He further 
opined that although the veteran's ruptured discs were not 
directly attributable to that injury, for a 19 or 20 year old 
man to develop a chronic back problem that is associated with 
a specific injury strongly suggests that the current back 
problem was initiated at that point in time.  

The September 2003 opinion by Dr. R. is equivocal to a large 
extent.  However, the Board believes that it must be viewed 
as suggesting that there is some probability that the 
veteran's current low back disability is related to the low 
back symptomatology treated during service.  Assuming the 
credibility of this statement for purposes of the new and 
material analysis, the Board must conclude that it does raise 
a reasonable possibility of substantiating the low back 
disability claim.  The claim has therefore been reopened.   


ORDER

Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure, is not 
warranted.  New and material evidence has not been received 
to reopen a claim of entitlement to service connection for 
diabetes mellitus, Type I.  To this extent the appeal is 
denied.  

New and material evidence has been received to reopen the 
veteran's claim of service connection for low back 
disability.  The appeal is granted to this extent, subject to 
the provisions set forth in the following remand section of 
this decision. 


REMAND

Service medical records showed that the veteran was treated 
for a muscle strain in his back in January 1971.  A June 1975 
record revealed that the veteran had recurrent lower back 
pain which was due to a 1971 injury in Vietnam when he lifted 
sand bags.  The veteran's September 1975 report of medical 
history upon separation from service indicated that the 
veteran had recurrent back pain.  The Board believes that, 
under the circumstances of this case, the provisions of 38 
C.F.R. § 3.159(c)(4) (2004) require a medical examination, to 
determine the current status of the veteran's back disorder, 
as well as an opinion on the etiology of the current back 
disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his back 
disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service medical records and post-service 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current low back disability is related 
to service.  A detailed rationale for all 
opinions expressed should be furnished to 
include discussion of the significance, if 
any, of any post-service back injuries.

2.  After completion of the above, the RO 
should review the expanded record and 
undertake a de novo merits analysis of the 
claim of service connection for low back 
disability.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


